 
Exhibit 10.1
 




LICENSING AGREEMENT




 
 
    THIS AGREEMENT (“Agreement”) is dated March 11, 2011 among Eco Global
Corporation, a Corporation, established pursuant to the laws of the State of
Nevada, having an address of 123 Worthington St. Suite 203, Spring Valley, CA
91777 (“Licensor”), and Accelerated Acquisitions XI, Inc., a company
incorporated pursuant to the laws of the State of Delaware, with an address of
1840 Gateway drive, Suite 200, Foster City, CA 94404 (“Licensee”).
 
WHEREAS:
 



A.   Except as provided herein, Licensor holds all rights, title and interest to
a certain invention  entitled “Block Construction System” as described in patent
number US 7,305,803 B2 and Trademarks under serial No.77/439,024” as further
described in Schedule "A" attached hereto (“Technology”);



 

B. 
Licensor wishes to enter into a formal licensing agreement with Licensee on the
terms set forth below;



THIS AGREEMENT WITNESSES THAT in consideration of US $100,000.00 (the receipt
and sufficiency of which is hereby acknowledged), the parties agree as follows:
 


ARTICLE 1


INTERPRETATION


1 .1   Construction and Interpretation. In this Agreement, unless inconsistent
with or excluded by the context:
          
 
(a)
Any heading, index, table of contents or marginal note used in this Agreement is
for convenience only and will not limit or affect the interpretation or
construction of this Agreement;

.
 
(b)
Singular words will include the plural and plural words will include the
singular;



 
(c)
A reference to a person will include a company or other corporation and a
reference to a company or other corporation will include a person;



 
(d)
A word importing a particular gender will include each other gender; and



 
(e)
A reference to a party to this Agreement includes that party's heirs, executors,
administrators, successors and permitted assigns.

 
1.2   Definitions. In this Agreement, unless inconsistent with or excluded by
the context:


 
(a)
 “Affiliate” means, with respect to any entity, any other entity which directly
or indirectly controls or is controlled by or is under direct or indirect common
control with such first mentioned entity;



 
(b)
 “Improvements” means all improvements to the Technology developed within or by
Licensee;




 
Exhibit 10.1 --- Page 1

--------------------------------------------------------------------------------

 

 
(c)
“Intellectual Property” includes the Technology and any intellectual property
relating to the Technology, including any patent, patent application, copyright,
industrial design, trademark, any rights to patent, copyright, industrial design
or trademark in any country, engineering designs, concepts, models, trade
secrets, know-how and show how, and includes any new technology or the products
as may hereafter be developed or acquired by Licensee or any of its
subsidiaries;



 
(d)
“License” means an exclusive, transferable, license (with unlimited right of
sublicense) to allow Licensee to make, use and apply the Technology and conduct
its business in the Territory;



 
(e)
“Licensed Products” means products which, in the absence of the License, would
infringe the Licensor’s intellectual property rights in the Technology;



 
(f)
“Original Invention” means a certain invention entitled “Block Construction
System” as further described in Schedule "A" attached hereto;



 
(g)
“Technology” means certain technology known as “Block Construction System” and
includes the Original Invention, any improvements thereof and any products which
embodies the Block Construction System and any improvements thereof or thereto;

 
 
(h)
“Territory” means worldwide; and



 
(i)
“Trade-Mark” means and trade-mark or trade-name as may be adopted for use on the
Licensed Products from time to time.

 
1.3  Variation of Agreement. Any variation or modification or waiver of the
terms or conditions of this Agreement must be in writing, duly executed by
Licensor and Licensee, respectively.


1.4  Severance. Each word, phrase, sentence, paragraph and section of this
Agreement is severable and if a court in any jurisdiction determines that any
such provision is unenforceable, illegal or void in that jurisdiction the court
may sever that provision which becomes inoperative and such severance will not
affect the operation of any other provisions of this Agreement nor the operation
of that provision in any other jurisdiction.


1.5  Waiver. The failure of either party hereto at any time to enforce any
provision of this Agreement will not affect its rights thereafter to require
complete performance by the other party, nor will the waiver of any breach of
any provision be taken or held to be a waiver of any subsequent breach of any
such provision or be a waiver of the provision itself. In order for any waiver
to be effective, it must be in writing and signed by an authorized officer of
the party.


1.6   Law. This Agreement will be governed by, and construed in accordance with,
the laws of the State of Delaware, and both parties agree to submit to the
exclusive jurisdiction of the courts of the State of Delaware.





 
Exhibit 10.1 --- Page 2

--------------------------------------------------------------------------------

 





ARTICLE 2


LICENSE


2.1     Grant of License:
 
  (a)  Licensor hereby grants to Licensee an exclusive, transferable, license
for use in the Territory, with unlimited right of sublicense, as set forth in
Section 2.1(e) below, to allow the Licensee to use the Intellectual Property to
make, use, and apply the Technology in the course of Licensee’s business, which,
in the absence of the License, would infringe Licensor’s intellectual property;
 
     (b)   Except for the rights granted pursuant to the License, Licensor shall
retain all rights, title and interest to the Technology;
 
     (c)   Licensee shall be responsible for all of the testing and improvements
to the Technology;
 
     (d)   Licensor shall retain all rights to the Improvements, but such
Improvements shall also be a part of the License;
     
     (e)   Licensee shall have the right to offer unlimited royalty-bearing
sublicenses to third parties where such third parties are in a position to
commercialize the Technology in ways that Licensee cannot accomplish in a
competitive manner.  Licensee shall pay Licensor three percent (3.0%) of all
royalties and fees received from such third parties. If Licensee receives any
non-cash consideration as part of the sublicense consideration (including equity
in sub-licensee or other entities), Licensor shall have the option to take its
portion of the sublicense consideration in kind or in cash based on the fair
market value of the non-cash consideration as of the date of receipt by Licensee
wherein the fair market value as determined by Licensee’s independent accounting
advisors shall equal the cash consideration an unaffiliated, unrelated buyer
would pay in an arm’s length sale of a substantially identical item sold in the
same quantity, under the same terms, and at the same time and place. Such right
to sublicense is subject to the following conditions:
 

 
 (i) 
In each sublicense agreement, the sublicensee will be subject to the terms   and
conditions of the license granted to Licensee under this Agreement, and the
sublicensee will be prohibited from either assigning its sublicense or granting
further sublicenses, without first obtaining approval from Licensor; provided,
however, that in the event that such further sublicense is approved, any fee or
other consideration paid to sublicensee in consideration of such sub-sublicense
will be treated as sublicense consideration as if the sub-sublicensee were a
sublicensee. Nevertheless, Licensee may set royalty or other payments at its
discretion for its sublicensees, as long as the applicable royalties or other
payments of its sublicensees are not more favorable to the sublicensee than the
corresponding terms of this Agreement.

 
 
 (ii)  Licensee will forward to Licensor, within thirty (30) days following its
execution, a fully executed, complete, and accurate copy written in the English
language of each sublicense agreement granted under this Agreement. Licensor’s
receipt of such sublicense agreement will not constitute a waiver of any of
Licensor’s rights or Licensee’s obligations under the Agreement.

 





 
Exhibit 10.1 --- Page 3

--------------------------------------------------------------------------------

 




 
 (iii)  Notwithstanding any such sublicense agreement, Licensee will remain
primarily liable to Licensor for all of Licensee’s duties and obligations
contained in the Agreement, and any act or omission of a sublicensee that would
be a breach of the Agreement if performed by Licensee will be deemed to be a
breach by Licensee of the Agreement. Each sublicense agreement will contain a
right of termination by Licensee in the event that the sublicensee breaches the
payment obligations affecting Licensor or any other material terms and
conditions of the sublicense agreement that would constitute a breach of the
terms and conditions of the Agreement if such acts were performed by Licensee.
In the event of such sublicensee breach, and if after a reasonable opportunity
to cure as provided in any such sublicense agreement, such sublicensee fails to
cure such sublicensee breach, then Licensee will terminate the sublicense
agreement unless Licensor agrees in writing that such sublicense agreement need
not be terminated.

 


 
 (iv)  Upon termination of the Agreement for any reason, all sublicense
agreements will, at Licensor’s option, be (i) assigned to and assumed by
Licensor, or (ii) terminated.

 





  (f)  Licensee shall pay Licensor a royalty of three percent (3%) of all gross
revenues resulting from the use of the Technology by Licensee, except as
otherwise modified in writing.
 
2.2   Exclusive Rights. The rights of Licensee to the License in accordance with
Section 2.1 will be sole and exclusive, and Licensor will not directly or
indirectly compete with Licensee, nor the license, authorize or permit any third
party to compete with Licensee with respect to the use of the Technology.
 
2.3  Assignment of Rights. Licensor and Licensee acknowledge that the respective
rights and obligations pursuant to this Agreement are personal to the parties
and that Licensee, except in the event of the acquisition of Licensee, by any
means, or the sale or merger of substantially all of Licensee’s assets to or
with a third party, will not assign this Agreement or assign or delegate any or
all rights, duties, or obligations under this Agreement without the prior
consent in writing of Licensor, which consent Licensor may not withhold
unreasonably.  If Licensor consents to such assignment or delegation, Licensee
will remain jointly and severally liable with the assignee or delegate for the
obligations of Licensor under this Agreement.  Subject to the limitations
hereinbefore expressed, this Agreement will inure to the benefit of and be
binding upon the parties and their respective successors and assigns.


2.4  Reorganization of Rights. Licensor may choose to reorganize its worldwide
licensing strategy, including delegation of certain commercialization rights to
a separate entity, with the prior written consent of Licensee, which may not be
unreasonably withheld, provided that the full beneficial terms to Licensee
embodied in the Agreement shall not be diminished due to such actions.


2.5  Effect of Assignment. Unless otherwise agreed upon between the parties, no
assignment of this Agreement, the benefit of this Agreement or any rights,
licenses or authorities pursuant to this Agreement will relieve the assigning
party from any liability under this Agreement, whether absolute, contingent, due
or accruing, which exists as of the date of assignment.




 
Exhibit 10.1 --- Page 4

--------------------------------------------------------------------------------

 




2.6    Confidential Information. Licensee acknowledges that its entire knowledge
of the Technology and the business of Licensor, including, without limitation,
the contents of any Documents (defined as all drawings, specifications,
blueprints, programs and other material in electronic form or otherwise relating
in any manner to the Intellectual Property or the Technology) and periodic
updates or revisions, in effect from time to time and the designs, plans,
prototypes, specifications, standards and operating procedures for the
Technology, will be derived from information disclosed to Licensee by Licensor
in confidence and that the Documents and such other information are confidential
information and/or trade secrets of the Licensor (all of which is herein
collectively called the "Licensor Confidential Information") except where such
information is in the public domain or is information describing generally
accepted business, engineering or manufacturing practices. Accordingly, Licensee
agrees that it will maintain the absolute confidentiality of the Intellectual
Property, the Documents and such other information, both during and after the
term of this Agreement, disclosing same to other employees of Licensee only to
the extent necessary for compliance with this Agreement.
 
All Licensor Confidential Information obtained by Licensee shall be considered
confidential and will not be disclosed by Licensee to any person without the
prior written consent of Licensor. Licensor will provide reasonable
confidentiality agreements in the form attached hereto as Schedule C to be
signed by Licensee and all employees or sub-contractors of Licensee to whom any
Licensor Confidential Information will be disclosed, and Licensee will provide
or obtain signatures of such confidentiality agreements as the case may be.
 
During the course of its relationship with Licensor, Licensee or its
subsidiaries or associates or their employees, agents or consultants may
disclose certain proprietary or confidential information to Licensor or its
subsidiaries or associates or their employees, agents or consultants. The
proprietary or confidential information may be oral or written, may be of a
technical or commercial nature, may take the form of plans, drawings, processes,
formulae, schedules, reports, projections, analyses, programs, prints,
recordings, lists or other compilations of information, and may relate to
Licensee, its vendors, employees, stockholders or customers. All of such
proprietary information and confidential information is herein collectively
called the “Licensee Confidential Information”.
 
Any Licensee Confidential Information obtained by Licensor will be considered
confidential and will not be disclosed by Licensor to any person without the
prior written consent of Licensee. Licensee agrees that the Licensor
Confidential Information, and all rights to the Licensor Confidential
Information, which has been or will be disclosed to Licensee, as well any
improvement or technology using, relating to or incorporating the Licensor
Confidential Information shall remain the exclusive property of Licensor, and
shall be held in trust for the benefit of Licensor.  Licensee agrees that it
will not, directly or indirectly, deal with, use, or exploit the Licensor
Confidential Information without Licensor's prior written consent. With regard
to any improvement or new technology using, relating to or incorporating the
Licensor Confidential Information, Licensee agrees to assign to Licensor all
right, title and interest in such improvements or technology, any copyright,
trademark, industrial design, patent applications and copyrights, trademarks,
industrial designs, patents granted thereto, the sole right to file such
applications and Licensee agrees to assist Licensor in obtaining reissues,
divisions, renewals or extensions of any such applications and to do any act
required to aid Licensor in obtaining and enforcing proper intellectual property
protection.
               


 
Exhibit 10.1 --- Page 5

--------------------------------------------------------------------------------

 


The foregoing restrictions do not apply to information which:


(a)     at the time of disclosure was in the public domain as evidenced by a
printed publication or otherwise;
(b)     after disclosure becomes part of the public domain by publication or
otherwise, other than by action of the disclosing party;
(c)     was in the possession of the disclosing party at the time of disclosure
by the disclosing party and was not acquired, directly or indirectly, from the
non-disclosing party; or
(d)     the disclosing party rightfully receives from an independent third party
who did not receive such information, directly or indirectly, from the other
party with limitation or restriction on its use.
 
The obligations contained in this Article will continue notwithstanding the
termination of this Agreement or any confidentiality agreements.


The products or proceeds of the services performed by Licensee under this
Agreement including, but not limited to, documents, written materials, programs,
documentation, designs, discs and tapes shall be and remain the property of
Licensor and Licensee shall be able to use such written materials, programs,
documentation, designs, discs and tapes for the purposes of carrying out its
obligations under this Agreement while the Agreement is in effect.


Licensee will, however, notify Licensor immediately of any alleged, possible, or
suspected infringement, passing off, or challenge to the use of any of the
Intellectual Property or claim by any person to any rights in any similar
trademarks or names of which Licensee is or becomes aware. Licensor agrees to
execute any and all instruments and documents, render such assistance and do
such acts and things as may be, in the opinion of Licensee, acting reasonably,
necessary or advisable to protect and maintain the interests of Licensor in any
such litigation or proceedings or to otherwise protect and maintain the interest
of Licensor in the Intellectual Property.
 
Licensee will have the right, but not the obligation, to prosecute infringement
of any of the intellectual property related to the Technology at its own
expense. Licensee will not settle or compromise any such suit in a manner that
imposes any obligations or restrictions on Licensor or grants any rights to any
intellectual property of the Technology, without Licensor’s prior written
consent. At the time of filing any infringement enforcement action against a
third party, Licensor and Licensee will determine how any damages awarded will
be distributed between Licensor and Licensee; provided, however, that in no
event will Licensor’s distribution be less than an amount that would have been
due to Licensor as sublicense fees as if the litigation recovery had been
sublicense consideration. In such a situation Licensee will recoup 100% of its
entire litigation expenses first before any calculation is made with regard to
the division of damages awarded. In the event that Licensee is not successful in
winning a litigation case, Licensee may deduct from future royalty and
sublicense fees fifty percent of such litigation costs.


2.8  No Agency or Joint Venture. Nothing in this Agreement constitutes or deems
the parties to be partners or joint ventures in relation to the distribution or
marketing of the Products, nor to create the relationship of principal and agent
or master and servant between the parties, or any other form of legal
association which would impose liability upon one party for any act or failure
to act by the other party.




 
Exhibit 10.1 --- Page 6

--------------------------------------------------------------------------------

 


2.9  Term. The term ("Term") of this Agreement and of the rights, authorities
and licenses granted to the Licensee pursuant to this Agreement for (i) the
Technology, (ii) any improvements of or to the Technology, or (iii) any product
which embodies the Technology or such improvements shall commence upon execution
of this Agreement and continue for thirty (30) years, provided that the Licensee
is not in breach or default of any of the terms or conditions contained in this
Agreement.


2.10  Renewal. Subject to written mutual agreement between Licensor and
Licensee, this Agreement may be renewed.


ARTICLE 3

LICENSEE’S COMMERCIALIZATION OBLIGATIONS


3.1     Responsibilities.  Licensee shall perform as follows:


 (a)    Licensee shall fund payments immediately as they become due for:
     


 
Exhibit 10.1 --- Page 7

--------------------------------------------------------------------------------

 




(i)           reasonable relocation and resettlement costs of a Licensor
platform advisor and other necessary personnel agreed upon between the two
parties, to the testing and development locale including the acquisition and
transport of prototype materials and required documents or plans;


(ii)       legal expenses to a patent attorney firm, mutually agreed upon among
the parties, who will provide necessary assistance in due diligence for the
patentability of the technology;
 
(iii)      fund the ongoing research, development and commercialization of the
Technology and the research, development and commercialization of structures
using the Technology;
 



(b)    Provide assistance to the Licensor with the procurement of patent
protection, including cooperating in registered user application of such other
applications or filings as are required to effect necessary patent protection
with respect to the Technology. Licensee shall pay patent costs and expenses
related to United States and foreign filings, including patent filing,
translation, search, prosecution and maintenance costs and fees. Licensee will
be billed and will pay directly to patent counsel all documented costs and fees
and other charges incident to the preparation, prosecution, and maintenance of
any patents, copyrights or trademarks related to the Technology within thirty
(30) days after receipt of invoice.  Licensee at its option may register this
Agreement with any patent office having jurisdiction.  Licensor will work
closely with Licensee to develop a suitable strategy for the prosecution and
maintenance of all patents, industrial design, trademarks and copyrights. It is
intended that Licensee may interact directly with the selected patent counsel in
all phases of patent prosecution, such as preparation, office action responses,
filing strategies for continuation or divisional applications, and other related
activities. Licensor will provide copies of all documents prepared by the
selected patent counsel to Licensee for review and comment prior to filing, to
the extent practicable under the circumstances.  Licensor will maintain final
authority in all decisions regarding the prosecution and maintenance of any
patent, industrial design, trademark or copyright applications. All new patent
applications and patents will be in the name of Licensee and owned by Licensee.
     
(c)    Licensee will use diligent and commercially reasonable efforts to
actively   commercialize the Technology.  “Actively commercialize” means having
a commercially effective, reasonably funded ongoing and active research,
development, manufacturing, marketing and/or sales program directed toward
obtaining regulatory approval, production and/or sales of products embodying the
Technology in applicable markets.
 
 
     



 
Exhibit 10.1 --- Page 8

--------------------------------------------------------------------------------

 




(d)   All payments to Licensor will be made in United States dollars by check
payable to the name of Licensor and sent to:
 
       Eco Global Corporation
       123 Worthington St. Suite 203
       Spring Valley, CA 91777


All payments shall be subject to applicable withholding taxes, if any.
 



(e)    Licensee will maintain, and cause its sublicensees to maintain, complete
and accurate books and records that enable all royalties payable under the
Agreement to be verified. The records for each calendar quarter will be
maintained for three (3) years after the submission of each quarterly activity
report of Licensor. Each quarterly activity report shall be delivered to
Licensor within forty-five (45) days after March 31, June 30, September 30, and
December 31, beginning immediately after May 1, 2011 and detail the gross sales
revenues for the fiscal quarters ending on the foregoing dates, which report
shall be certified by the chief financial officer or similar officer of Licensee
even if no payments are due Licensor, giving the particulars of the business
conducted by Licensee its sublicensee. In addition, Licensor shall have the
right, on an annual basis to request and receive technical information from
Licensee sufficient to evidence whether and to what extent Licensee is
practicing the claims of the Licensed Patents. Licensor shall have the right to
make an enquiry in regard of such reports within 30 days following the receipt
of such report and upon the expiry of 30 calendar days from the receipt of such
report or 10 calendar days from the receipt of the explanation of any enquiry,
such report or explanation shall be deemed to be acceptable and final.
         
 (f)    Upon prior notice to Licensee and its sublicensees, and at Licensor’s
expense, Licensor or its representatives or its appointed accountants will have
access to such books and records relating to gross sales as necessary to conduct
a review or audit of gross sales and verify all royalty reports submitted and
royalty payments. Such access will be available to Licensor upon not less than
ten (10) days’ written notice to Licensee and its sublicensees, not more than
once each calendar year of the Term, during normal business hours, and once a
year for three years after the expiration or termination of the Agreement. If an
audit of Licensee’s records indicates that Licensee has underpaid royalties by
more than (i) three percent (3%), or (ii) five thousand dollars ($5,000),
whichever is greater, for the records so audited, Licensee will pay the
reasonable costs and expenses incurred by Licensor and its representatives and
accountants, if any, in connection with the review or audit, and Licensee will
immediately remit such royalties and any accrued interest to Licensor. Further,
whenever Licensee and its sublicensees has its books and records audited by an
independent certified public accountant, Licensee and its sublicensees will,
within thirty (30) days of the conclusion of such audit, provide Licensor with a
written statement, certified by said auditor, setting forth the calculation of
royalties due to Licensor over the time period audited as determined from the
books and records of Licensee.


 

 
Exhibit 10.1 --- Page 9

--------------------------------------------------------------------------------

 
 
ARTICLE 4


PROTECTION OF THE LICENSOR’S

INTELLECTUAL PROPERTY


4.1  Licensee hereby acknowledges Licensor’s right, title and interest in the
Intellectual Property relating to the Technology.


4.2  Licensee hereby acknowledges that all right, title, interest and goodwill
relating to the Intellectual Property inure to Licensor.


4.3  Licensee hereby acknowledges that any rights subsequently acquired with
respect to Licensor’s Intellectual Property or similar property is assigned to
Licensor.


4.4  Licensee undertakes not to contest the validity of Licensor’s rights in the
Intellectual Property.


4.5  Licensee agrees to take no actions which might impair or interfere with
Licensor’s rights in the Intellectual Property.


4.6  Licensee agrees not to seek, independently of Licensor, any trade mark,
copyright, patent, or industrial design registrations anywhere in connection
with the Intellectual Property or similar property.


4.7  Licensee agrees not to adopt or use any property similar to the
Intellectual Property during the Term of this Agreement and thereafter.


4.8  Licensee shall not associate or commingle the Intellectual Property with
other intellectual property without the Licensor’s prior consent.


4.9   Licensee agrees not to use the Intellectual Property in an unauthorized
manner and, in particular, not to use it in Licensee’s name or as a name or part
of a name of any other corporate legal entity, except that Licensee, may elect
to use the company name or part of the company name of Licensor in Licensee’s
name, with the prior written consent of Licensor, which consent will not be
unreasonably withheld.


4.10  Licensee acknowledges that the grant of License is subject to the terms of
this Agreement, and a breach of this Agreement constitutes an infringement of
the Licensor’s Intellectual Property.


4.11  Licensee agrees to affix notices indicating Licensor's ownership of
Licensor's Intellectual Property on licensed products and all packaging,
advertising, promotional and other materials bearing Licensor's Intellectual
Property in such form as is requested by Licensor.


4.12  Licensee hereby acknowledges the uniqueness of the Intellectual Property,
and the difficulty of assessing damages from the unauthorized use of the
Intellectual Property and the propriety of injunctive relief.


4.13  Licensor represents and warrants to Licensee that it is the sole owner of
the Intellectual Property and the Technology, that such Intellectual Property
and Technology do not infringe on the intellectual property of any other person,
and that all registrations with respect thereof are in good standing, valid and
enforceable, and with support from Licensor, Licensee will, at its sole expense,
take all reasonable steps to secure and protect the Intellectual Property and
the Technology, including without limitation the defense of any claims against
Licensee in relation to the Intellectual Property and the Technology, in
accordance with agreement.




 
Exhibit 10.1 --- Page 10

--------------------------------------------------------------------------------

 


4.14  Licensee and Licensor shall cooperatively use their commercially
reasonable efforts to achieve procurement of trade mark, copyright and
industrial design protection with respect to the Intellectual Property, as
applicable, including cooperating in registered user application of such other
applications or filings as are required to effect necessary trade mark,
copyright, patent and industrial design protection at Licensee’s expense.


4.15  Licensee and Licensor shall immediately notify each other of all
unauthorized uses, infringements, imitations and any other claims against the
interests of Licensor and Licensee and assist each other in the enforcement of
trade-mark, copyright, patent and industrial design protection relating to the
Intellectual Property.


4.16  Each of Licensor and Licensee shall have the right, but not the
obligation, to decide whether to take action against infringements and
imitations or defend against any action with respect to the Intellectual
Property, and Licensee shall cooperate in any such action or defense.


4.17  Licensor represents and warrants that it has the right to grant the
License to Licensee in accordance with the terms of this Agreement.


4.18  Licensor represents and warrants that entering into this Agreement does
not violate any rights or obligations existing between Licensor and any other
entity.


4.19  Licensee and Licensor shall be required to use industry standard
non-disclosure agreements or mutually acceptable non-disclosure agreements when
dealing with third parties in order to safeguard and protect Intellectual
Property.


ARTICLE 5


LICENSOR'S OBLIGATIONS


5.1  Licensor's Indemnity. Licensor will indemnify and save Licensee harmless
from and against any and all reasonably foreseeable claims, causes of action,
damages, awards, actions, suits, proceedings, demands, assessments, judgments,
as well as any and all costs and legal and other expenses incidental to the
foregoing, arising out of:
     
(a)  Any act, default or breach on the part of Licensor or its officers,
employees, servants, agents and representatives under the terms of this
Agreement; and
 



      (b)  Any claims of intellectual property infringement arising out of the
commercialization of the Technology to the extent that the potential for such
specific claims were actually known by the Licensor or should have been known
and were not disclosed to Licensee; or to the extent expressly waived by
Licensee in writing if such claims were disclosed to Licensee.


5.2  Compliance with Laws. Licensee will at all times during the Term fully
comply with all laws, bylaws, regulations of any competent authority that affect
or are likely to affect the due performance and observance of Licensee's
obligations in this Agreement in the sale, distribution and use of the Licensed
Products.






 
Exhibit 10.1 --- Page 11

--------------------------------------------------------------------------------

 


ARTICLE 6


INTELLECTUAL PROPERTY


6.1  Ownership of Intellectual Property. Based on Licensor's representation and
warranty provided in Section 10.1 as well as any future technology patents being
granted, Licensee acknowledges that Licensor is the sole and beneficial
proprietor of the Intellectual Property.


6.2  Use of Name. Use of name or other proprietary trade dress of Licensor or
any of its subsidiaries by Licensee shall be subject to the prior written
approval of Licensor or any of its subsidiaries.


6.3  No Copies. Except in furtherance of the research, development and
commercialization of the Technology, Licensee shall not, and shall not authorize
any sublicensee or third part to, copy, reverse engineer, decompile,
disassemble, reconstruct, decrypt, modify, update, enhance, supplement,
translate or adapt the Licensed Products and shall take all reasonable
precautions so as not to allow other parties to do so.


6.4  Improvements. Any improvements to any Licensed Product or future products,
regardless of the source, are the property of Licensor or any of its
subsidiaries unless otherwise agreed in writing, and shall be communicated
promptly to Licensor or any of its subsidiaries and will be licensed to Licensee
for the Term of this Agreement as set forth in Section 2.9 hereof.






ARTICLE 7


REPRESENTATIONS, WARRANTIES AND COVENANTS


7.1  Licensor represents and warrants to Licensee that it is the sole owner of
the Intellectual Property, that such Intellectual Property does not infringe on
the Intellectual Property of any other person and at Licensee's expense,
Licensee together with the cooperation of Licensor shall take all reasonable
steps to secure and protect the Intellectual Property and the Technology,
including without limitation the defense of any claims against the Licensee in
relation to the Intellectual Property and the Technology.


7.2  To the knowledge of Licensor, there are no claims of any nature or
description related to the Intellectual Property and all registrations with
respect to the Intellectual Property are in good standing and are valid and
enforceable.


7.3  Licensor agrees to use its best efforts to obtain all required patent and
industrial design protection for the Intellectual Property not previously
obtained.


7.4  Licensor will agree to maintain its intellectual property rights in the
Technology free and clear of all liens and encumbrances and that no lien,
encumbrance, mortgage or debt instrument of any kind, nature or description
shall be incurred without the prior written consent of Licensee;


7.5  To the extent it shall not adversely affect the attorney-client
relationship, Licensor shall ensure that any retention arrangement with any
patent agent shall provide that Licensee shall at all times be copied on any
correspondence with any patent office and that Licensee shall have free and
unfettered access to the working files of such patent agent and may make such
enquiries with the patent agent as is necessary for the maintenance of its
continuous disclosure record with its shareholders and the making of any
decision by Licensee for any payments hereunder;


 
Exhibit 10.1 --- Page 12

--------------------------------------------------------------------------------

 






7.6  Licensor represents and warrants that it has the right to grant the License
pursuant to the terms of this Agreement and that entering into this Agreement
does not violate any rights or existing obligations between Licensor and any
other entity.


7.7  Licensor represents and warrants that it is a limited liability company in
good standing under the laws of the State of Delaware and has full authority to
enter into this Agreement without any breach of its governing documents or any
applicable law.


7.8  Licensee represents and warrants that it is a corporation in good standing
under the laws of the State of Delaware and has full authority to enter into
this Agreement without any breach of its governing documents or any applicable
law.




ARTICLE 8


FORCE MAJEURE


8.1 Definition of Force Majeure. For the purpose of this Agreement, force
majeure means any act, event or cause, except in relation to obligations to make
payments under this Agreement, beyond the reasonable control of the party
affected by that force majeure including, without limitation, any act of God or
any public enemy, fire, flood, explosion, landslide, epidemic, breakdown of or
damage to plant, equipment or facilities, inability to obtain or unavailability
of or damage to materials, ingredients or supplies, strikes, labor disputes,
war, sabotage, riot, insurrection, civil commotion, national emergency and
martial law, expropriation, restraint, prohibition, embargo, decree or order of
any government, governmental authority or court.


8.2 Notice of Force Majeure. A party (in this Agreement called the "Affected
Party") will inform the other party in writing within seven days of becoming
affected by any force majeure that has or is likely to have any substantial
detrimental effect on the ability of the Affected Party to perform any or all of
the terms and conditions contained in this Agreement and will give particulars
of the force majeure and the likely duration of the force majeure and of any
likely or resulting disability or effect of that force majeure.


8.3 Time for Performance. The time for performance of the obligations of an
Affected Party will be extended for the period of the force majeure if
appropriate.




ARTICLE 9


TERMINATION


9.1  Termination on Default.  If any of the Parties are in breach or default of
the terms or conditions contained in this Agreement and do not rectify or remedy
that breach or default within 90 days from the date of receipt of notice by the
other party requiring that default or breach to be remedied, then the other
party may give to the party in default a notice in writing terminating this
Agreement but without, in any way, limiting or affecting the rights or
liabilities of the parties or either of them that have accrued to the date of
termination.  However, the party to whom notice of default has been delivered
shall have the right to contest the termination in a court of law and any such
termination shall not become effective until a final decision has been rendered
by a court of competent jurisdiction that the alleged breach is actual and that
the party to which a notice of default has been delivered, has not effectively
cured the default.


 
Exhibit 10.1 --- Page 13

--------------------------------------------------------------------------------

 




9.2  Optional Termination by Licensee. Licensee may, at its option, terminate
this Agreement at anytime by doing the following:
    
(a)           by ceasing to use the Technology and offer the services
facilitated by any Licensed Products;
     
(b)           by giving sixty (60) days prior written notice to Licensor of such
cessation and of Licensee’s intent to terminate, and upon receipt of such
notice, Licensor may immediately begin negotiations with other potential
licensees and all other obligations of Licensee under this Agreement will
continue to be in effect until the date of termination;
     
(c)           tendering payment of all accrued royalties and other payments due
to Licensor as of the date of the notice of termination; and


(d)           evidencing to the Licensor that provision has been made for any
prospective royalties and other payments to which Licensor may be entitled after
the date of termination.


9.3  Partial Termination by the Licensor.  Notwithstanding Section 10.1, if
Licensee is in breach or default of the terms or conditions contained in this
Agreement and does not rectify or remedy that breach or default within 90 days
from the date of receipt of notice by Licensor requiring that default or breach
to be remedied, then Licensor, may alter License granted by this Agreement with
regards to its exclusivity, its territorial application and restrictions on its
application.
9.4  Termination in Other Events.  Without in any way limiting any other
provision of this Agreement, either Licensor or Licensee may terminate this
Agreement by notice in writing to the other if an order is made by a court or
other competent authority for the winding up or dissolution of Licensee.


9.5  Survival. Upon the termination of this Agreement:


 
(a)
Licensee will immediately cease use of the Intellectual Property; provided
however, after the effective date of termination, Licensee may sell all Licensed
Products and parts thereof that it has on hand at the effective date of
termination; provided, however, that Licensee’s royalty obligations will
continue until all Licensed Products have been sold;



 
(b)
Nothing in this Agreement will be construed to release either party from any
obligation that matured prior to the effective date of termination; and



 
(c)
The provisions of Articles 5, 6, 7 and 8 shall survive any termination or
expiration of this Agreement



ARTICLE 10


GENERAL


10.1  Notices. All notices or other communications required or permitted to be
given under this Agreement must be in writing and delivered by e-mail, courier
or facsimile to the address for each party as specified above or in the case of
delivery by facsimile, as follows:


 
Exhibit 10.1 --- Page 14

--------------------------------------------------------------------------------

 


If to Licensee:
          
   
Accelerated Acquisitions XI, Inc.
          
1840 Gateway Drive, Suite 200
 
Foster City, CA 94404
           
 
      
Attention: Daniel Correa PhD.
          
 
   
Facsimile: 650-378-1232  
    
E-mail:   dcorrea@incaglobal.com  
     
 
If to Licensor:  
   
          
Eco Global Corporation
          
123 Worthington St. Suite 203
 
Spring Valley, CA 91777          

 
Any party may designate a substitute address for the purpose of this section by
giving written notice in accordance with this section. Any notice delivered in
this fashion will be deemed to have been given when it is actually received.


10.2  Time of Essence. Time is of the essence of this Agreement.


10.3  Further Assurances. Each of the parties hereby covenants and agrees that
at any time and from time to time it will, upon the request of the other party,
do, execute, acknowledge and deliver or cause to be done, executed, acknowledged
and delivered all such further acts, deeds, assignments, transfers, conveyances,
powers of attorney and assurances as may be required for the better carrying out
and performance of all the terms of this Agreement.


10.4  Each party recognizes that the employees of the other party, and such
employees' loyalty and service to such party, constitute a valuable asset of
such party. Accordingly, each party agrees not to make any offer of employment
to, nor enter into a consulting relation with, any person who was employed by
the other party within three years after the cessation of such person's
employment by the other party.


10.5  Subject to the limitations hereinbefore expressed, this Agreement will
inure to the benefit of and be binding upon the parties and their respective
successors and assigns.


 
Exhibit 10.1 --- Page 15

--------------------------------------------------------------------------------

 




10.6  There are no oral conditions, representations, warranties, undertakings or
agreements between Licensor and Licensee. No modifications to this Agreement
will be binding unless executed in writing by the parties. No waiver of any
provision of this Agreement will be construed as a waiver of any other provision
hereof nor shall such a waiver be construed as a continuing waiver. This
Agreement may be executed in one or more counterparts, each of which will be
deemed an original, but all of which together constitute one and the same
instrument. This Agreement will be governed by the laws of the State of
Delaware. Unless otherwise stated, all dollar amounts referred herein shall be
in the lawful currency of the United States. If any clause or provision of this
Agreement is declared invalid or unenforceable, the remainder of this Agreement
will remain in full force and effect. Headings used in this Agreement are for
reference purposes only and will not be deemed to be a part of this Agreement.
This Agreement will not be construed as creating a partnership, joint venture or
agency relationship between the parties or any other form of legal association
which would impose liability upon one party for any act or failure to act by the
other party.
 
IN WITNESS WHEREOF the following parties have executed this Agreement:
 


       /s/ Daniel D. Correa PhD.
By:  Daniel D. Correa PhD., Director
 
 




ECO GLOBAL, CORP.


       /s/ Harry Elliott
By:  Harry Elliott, CEO 
 
 
 
 
 
 
Exhibit 10.1 --- Page 16
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 